Fourth Court of Appeals
                                  San Antonio, Texas
                                        JUDGMENT
                                     No. 04-14-00208-CV

                      MORGAN STERN REALTY HOLDINGS, LLC,
                        Bikim of Texas, LLC, and Allan Davidov,
                                      Appellants

                                           v.
                                   Horizon El Portal /s
                               HORIZON EL PORTAL, LLC,
                                        Appellee

                  From the 111th Judicial District Court, Webb County, Texas
                            Trial Court No. 2013-CVF-000398-D2
                        Honorable Monica Z. Notzon, Judge Presiding

    BEFORE CHIEF JUSTICE STONE, JUSTICE MARION, AND JUSTICE MARTINEZ

        In accordance with this court’s opinion of this date, we VACATE the trial court’s March
19, 2014 order granting a temporary injunction, and REMAND this cause to the trial court for
further proceedings. It is ORDERED that appellants, Morgan Stern Realty Holdings, LLC, Bikim
of Texas, LLC, and Allan Davidov, recover their costs of appeal from appellee, Horizon El Portal,
LLC.

       SIGNED June 4, 2014.


                                                _____________________________
                                                Rebeca C. Martinez, Justice